Citation Nr: 0204466	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
migraine headaches.  

2.  Entitlement to an effective date earlier than May 16, 
1994, for service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1987 to September 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision 
which granted service connection for migraine headaches and 
assigned a 10 percent rating effective March 30, 1995.  An 
April 1999 rating decision denied an earlier effective date 
for service connection for migraine headaches.  In April 
1999, the veteran provided testimony at a personal hearing at 
the RO.  A November 1999 rating decision increased the rating 
for the service-connected headache disability to 30 percent 
effective March 30, 1995.  An April 2000 rating decision 
granted an earlier effective date of May 16, 1994, for 
service connection for migraine headaches, and assigned the 
30 percent rating from that date.  The only issues on appeal 
at this time are entitlement to an effective date earlier 
than May 16, 1994 for service connection for migraine 
headaches, and a rating higher than 30 percent for such 
disorder.

The Board notes that the January 1998 RO decision also denied 
service connection for stomach problems with weight loss, 
fatigue, bleeding of the ears, and hair loss, claimed as due 
to an undiagnosed illness from service in Southwest Asia 
during the Persian Gulf War.  The veteran filed a notice of 
disagreement as to the issues of service connection for 
stomach problems with associated weight loss and fatigue due 
to an undiagnosed illness in January 1999.  A statement of 
the case, as to such issues, was issued in April 1999.  
However, as noted by the RO in the certification of appeal, 
there was no timely substantive appeal on these issues.  
Therefore, such issues are not before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001). 

The Board notes that in February 2002 written argument from 
the veteran's representative, a new claim was made for 
service connection for irritable bowel syndrome under the 
Persian Gulf War provisions of 38 U.S.C.A. § 1117 as recently 
amended by Public Law 107-103 (the pertinent provision on 
irritable bowel syndrome became effective on March 1, 2002).  
The Board refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's service-connected migraine headaches have been 
productive of no more than characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  

2.  The veteran did not appeal a March 1993 RO rating 
decision which denied service connection for migraine 
headaches.  The RO received the veteran's application to 
reopen his claim for service connection for migraine 
headaches on May 16, 1994, and the RO subsequently granted 
service connection for migraine headaches effective from May 
16, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).  

2.  The March 1993 RO decision is final, and the correct 
effective date for service connection for migraine headaches 
is May 16, 1994, the date of VA receipt of an application to 
reopen the claim with new and material evidence.  38 U.S.C.A. 
§§ 5108, 5110, 7105 (West 1991 & Supp. 1991); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty with the Marine Corps from 
July 1987 to September 1991, including service in Southwest 
Asia during the Persian Gulf War.  His service medical 
records indicate a few complaints of headaches.

On July 15, 1992, the RO received the veteran's claim for 
service connection for headaches.  

The veteran underwent a VA neurological examination in 
September 1992.  He reported that his headaches began some 
four to six months earlier.  He was working as an animal 
control officer.  The examiner reported that there were no 
significant neurological findings.  The impression was 
headache, anxiety related.  

The veteran also underwent a VA general medical examination 
in September 1992.  The diagnoses did not refer to headaches.  

In a March 1993 rating decision, the RO denied service 
connection for headaches.  

Private medical records dated from 1992 and 1993 show that 
the veteran was treated for problems other than headaches.  
VA treatment records dated from 1993 and 1994 indicate he was 
treated for several problems including complaints of 
headaches.  

On May 16, 1994, the RO received the veteran's application to 
reopen his claim for service connection for headaches.  

In a November 1994 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for headaches.  

Private medical records dated from 1994 and 1995 indicate 
that the veteran was treated for various problems including 
complaints of headaches.  A January 1995 entry notes that he 
complained of headaches, and the assessment was muscle 
contraction headaches.  

On March 30, 1995, the RO received another application from 
the veteran to reopen his claim for service connection for 
headaches.  

The veteran underwent a VA neurological examination in June 
1995.  He reported that after he left service he started 
having severe headaches.  He stated that the headaches were 
very frequent and that he used to get about two to three 
headaches a week and that presently it was down to one 
headache a week.  He reported that the headaches were 
associated with nausea, vomiting occasionally, and 
photophobia and sonophobia.  He said he had lost a job at an 
animal protection agency because he had to take off from work 
several times due to his severe headaches.  He noted that he 
presently worked in a grocery shop.  The examiner reported 
that the mental status and neurological examinations were 
entirely within normal limits.  The impression was post-Gulf 
War syndrome with migraine and some kind of anxiety and loss 
of weight of unknown reason.  

In a July 1996 statement, the veteran's mother reported that 
his headaches were a constant source of pain.  She stated 
that the veteran was always asking for medicine for relief of 
his headaches.  

VA treatment records dated from 1995 to 1997 indicate that 
the veteran continued to receive treatment for various 
ailments including complaints of headaches.  A July 1995 
entry related an assessment of chronic headaches.  An August 
1995 entry indicates an impression of migraine with aura.  An 
August 1996 entry notes an assessment of cephalalgia.  A 
September 1997 entry notes that the veteran reported that for 
five to six years he had suffered from sudden headaches of 
unknown etiology.  He stated that the headaches usually 
developed between arising and noontime and were located at 
the forehead initially and then would radiate to the rest of 
the head more so in the occipital area.  The veteran 
indicated that there was nausea and non-bloody emesis as well 
as visual photic experiences and blurring.  He noted that he 
would need to sleep before relief could be achieved.  There 
was no aura or actual photophobia.  The veteran reported that 
he would experience five to six such episodes per month.  The 
diagnoses included cephalalgia, etiology to be determined.  

In January 1998, the RO granted service connection for 
migraine headaches.  A 10 percent rating was assigned 
effective March 30, 1995.  

In his January 1999 substantive appeal, the veteran reported 
that he had suffered frequent headaches for the previous 
seven years.  He stated that the frequency of the attacks was 
two to three times a week.  The veteran reported that he was 
on medication for headaches.  He stated that the effective 
date for the award of service connection for his migraine 
headaches should be in 1992 not in 1995.  He stated that he 
first visited the VA in 1992 with many illnesses.  

VA treatment records dated from 1998 and 1999 show that the 
veteran was treated for multiple ailments including 
headaches.  A June 1998 entry notes that the veteran reported 
that he still had frequent headaches.  The impression was 
cannabis abuse and migraine-type headaches.  A July 1998 
entry notes that the veteran indicated that his headaches 
varied from being mild to having three or four severe 
headaches a month which would last up to two days.  He 
reported that the pain would begin with a dull aching in the 
back of his head and neck and then would spread towards the 
parietal area and then towards the left temple.  The veteran 
noted that when the headaches were severe he would develop 
throbbing pain accompanied by light sensitivity and nausea.  
The examiner noted that the veteran had a variation of 
migraine headaches.  A March 1999 entry notes that the 
veteran reported that he was having headaches.  

In an April 1999 decision, the RO denied the veteran's claim 
for an effective date earlier than March 30, 1995 for service 
connection for migraine headaches.  

At an April 1999 RO hearing, the veteran testified that his 
headaches usually occurred from ringing in the ears.  He 
stated that in 1992 he was having headaches two to three 
times a week and that a couple of those headaches lasted two 
to three days.  He said he had taken medication which helped 
to some degree.  The veteran said he was still having 
headaches, and the last one lasted three days off and on.  He 
said that some headaches involved vomiting and he would need 
to sleep to get rid of them.  He stated that at times the 
headaches would be debilitating to such an extent that he 
could not work during that time.  He noted that he would also 
have vertigo.  The veteran reported that he had taken several 
medications for his headaches.  He indicated that he was 
currently working as well as going to school at night and 
studying nursing.  He reported that over the last several 
years he had missed a good amount of work because of his 
migraines.

The veteran underwent a VA neurological examination in 
September 1999.  He reported that his headaches were getting 
worse.  He said that the headaches were bilateral, beginning 
in the temples and going into the neck and the jaw and 
sometimes into the back of the neck.  He stated that he would 
have a knotty sensation which was very painful.  The veteran 
also noted that sometimes the headaches involved sharp 
stabbing pains in the right temple.  He reported that at the 
present time the headaches were occurring about once a week, 
but that they were more frequent when he was working outside 
in the heat at a construction job.  The veteran noted that if 
he was able to go to sleep, the headaches would go away in a 
few hours.  He stated that after the headaches developed he 
would sometimes have vision problems and tingling in his 
fingers.  The veteran said that such symptoms did not precede 
the headache.  He related that he had some allergy problems, 
but that he did not believe they were associated with the 
headaches.  It was noted that there was no history of 
seizures, head injuries, or other neurological problems.  The 
veteran reported that he occasionally would become dizzy or 
lightheaded and that he had been on a lot of different 
medications.  

The examiner reported that the veteran was alert with a 
normal mental state.  The head had normocephalic asymmetries.  
There was no sinus or other head pain and the neck was supple 
with no particular muscle spasm over the muscles of the neck.  
The pupils were equal and reactive to light and 
accommodation.  The extraocular movements were full without 
ptosis, strabismus, or nystagmus; the fields were full; and 
the fundi were normal.  The examiner reported that the motor 
and sensory divisions were intact and that there was no 
facial weakness.  The motor examination was of normal tone, 
bulk, and strength throughout, with no abnormal movements.  
The examiner noted that cerebellar testing, sensory testing, 
and gait testing were normal.  The diagnosis was headaches, 
probably muscle tension type.  

In a November 1999 rating decision, the RO increased the 
rating for the veteran's service-connected migraine headaches 
to 30 percent effective March 30, 1995.  

In an April 2000 rating decision, the RO granted an earlier 
effective date of May 16, 1994, for the award of service 
connection for migraine headaches.  The 30 percent rating was 
also effectuated from that date.  

VA outpatient records dated from September 1999 to January 
2001 refer to treatment for various ailments including 
complaints of headaches.  A November 1999 entry notes that 
the veteran was seen for his headaches.  He reported that he 
had not taken any medication for his headaches since February 
1998 when he overdosed; he had a better job now and generally 
felt all right; he requested and was given headache 
medication; and the assessment was history of migraines.  A 
March 2000 entry notes that the veteran had a history of 
migraine headaches.  An August 2000 entry notes he was seen 
for a headache after a prolonged lapse.  He described a left 
frontal temporal headache.  Another August 2000 entry notes 
that the veteran reported that he had a history of migraine 
headaches.  He stated that he had occasional dizziness that 
occurred on a regular basis sometimes twice a day and some 
days not at all.  It was noted that results of a 
electronystagmogram were interpreted as normal.  A number of 
the recent medical records, dated to January 2001, refer to 
psychiatric symptoms, and these records note he continued to 
attend school in nursing.





II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and there are no identified relevant medical records to 
obtain.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A.  Higher Rating for Migraine Headaches

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
4.124a, Diagnostic Code 8100.  

The RO has assigned a 30 percent rating for migraine 
headaches since service connection became effective on May 
16, 1994.  

In his hearing testimony and other statements, the veteran 
has given varying accounts of the nature, frequency, and 
duration of his headaches.  The medical treatment and 
examination reports show he has intermittently taken 
medication for complaints of headaches; neurological and 
other physical findings have been normal; and at times his 
headaches were felt to be due to muscle tension or other 
causes besides migraine.  While the veteran at times has 
claimed prostrating headache attacks (i.e., where he has to 
lie down), the evidence as a whole suggests that true 
prostrating attacks do not happen very often.  Since service 
connection for migraine headaches became effective, he has 
been working or going to school and there is no reliable 
evidence of actual time lost from these activities due to 
headaches.  It appears that the veteran's headaches are 
generally not prostrating in nature, but of a lower grade, 
and he is able to continue with his activities despite the 
headaches.

The weight of the credible evidence demonstrates that the 
veteran's migraine headaches are manifested by no more than 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; such supports the 
current 30 percent rating.  The evidence fails to establish 
that migraine headaches produce very frequent completely 
prostrating attacks productive of severe economic 
inadaptability; thus a higher rating of 50 percent is not 
warranted.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
period of time, since the effective date of service 
connection, during which the veteran's migraine headaches 
were more than 30 percent disabling.  Thus "staged ratings" 
greater than 30 percent are not warranted for any period 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

In sum, the weight of the evidence establishes that the 
veteran's migraine headaches are no more than 30 percent 
disabling .  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Earlier Effective Date for Service Connection for 
Migraine Headaches

An unappealed RO decision is final, although a previously 
denied claim may be reopened with new and material evidence.  
38 U.S.C.A. §§ 5108, 7105.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of receipt of the reopened claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

The veteran contends that he is entitled to an effective date 
earlier than May 16, 1994, for the award of service 
connection for migraine headaches.  He essentially claims 
that the effective date should be in 1992 as he first visited 
the VA at that time with illnesses including his headaches.  

The veteran was separated from active duty in September 1991.  
The claims file shows that his original claim for service 
connection for headaches was received at the RO in July 1992.  
The RO denied that claim in March 1993; the veteran did not 
appeal; and thus the decision became final.  On May 16, 1994, 
the RO received the veteran's application to reopen his claim 
for service connection for headaches, and the RO subsequently 
granted service connection from that date.  

The RO has granted service connection for migraine headaches 
effective date on May 16, 1994, the date the application to 
reopen the claim after a final disallowance.  Under the cited 
legal authority, no earlier effective date is permitted. The 
law, not the evidence, governs the outcome of the claim for 
an earlier effective date for service connection.  As a 
matter of law, the veteran is not entitled to an effective 
date earlier than May 16, 1994 for service connection for 
migraine headaches.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



ORDER

A higher rating for migraine headaches is denied.  

An earlier effective date for service connection for migraine 
headaches is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

